DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment filed 1/19/2022.
	Claims 1-10, 12-21 were amended. Claim 11 was canceled. No claims were added.
	Claims 1-10, 12-21 as renumbered 1-20 are allowed.

Allowable Subject Matter
Claims 1-10, 12-21 as renumbered 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1-10, 11-21 as renumbered 1-20 the applied art and other considered are fail to disclose the claimed subject matter as recited A method, a device, and a non-transitory computer-readable medium comprising: receiving, by a device, first multimedia data and second multimedia data, wherein the first multimedia data comprises video data; extracting, by the device, a plurality of topic fragments from the video data; combining, by the device, one or more of the plurality of topic fragments into one or more amalgamated video sections based on an amount of time between a starting time of a first one of the one or more of the plurality of topic fragments and a starting time of a second one of the one or more of the plurality of topic fragments; identifying, by the device and based on combining the one or more of the plurality of topic fragments into the one or more amalgamated video sections, a first concept hierarchy, associated with the first multimedia data, and a second concept hierarchy associated with the second multimedia data, wherein the first concept hierarchy is independent from the second concept hierarchy, and wherein the first concept hierarchy includes one or more first concepts, and the second concept hierarchy includes one or more second concepts; determining, by the device, a set of concepts that includes the one or more first concepts and the one or more second concepts; -2-PATENT U.S. Patent Application No. 16/417,170 Attorney Docket No. 0095-0563 determining, by the device, a plurality of similarity scores associated with the set of concepts, wherein a similarity score, of the plurality of similarity scores, indicates a semantic similarity between two concepts of the set of concepts; and generating, by the device, a new concept hierarchy based on the plurality of similarity scores, the first concept hierarchy, and the second concept hierarchy, wherein generating the new concept hierarchy includes at least one of: performing a first process to merge a first concept, of the one or more first concepts, with a second concept, of the one or more second concepts; performing a second process to position the first concept sequentially before or after the second concept; performing a third process to position the first concept and an additional first concept, of the one or more first concepts, to sequentially follow the second concept; or performing a fourth process to position the first concept to sequentially follow the additional first concept and the second concept. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benja-Athon 20180307964 related to abiotic intelligent rendered oracle.
Cosby et al 20180081904 related to change request visualization in hierarchical systems.
Li et al. 20080104098 related to method and systems for managing data stored on a contactless flash memory device.
Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 7, 2022